                                             Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 1 of 11




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        CITCON USA, LLC,
                                                                                        Case No. 19-cv-02112-NC
                                  11                    Plaintiff,
                                                                                        ORDER GRANTING MOTION TO
                                                  v.
Northern District of California




                                  12                                                    DISMISS THIRD AMENDED
 United States District Court




                                                                                        COMPLAINT WITH LEAVE TO
                                  13        HANG MIAO, et al.,                          AMEND
                                  14                    Defendants.                     Re: Dkt. No. 78
                                  15
                                  16            Defendants Hang “Hank” Miao and Dino Lab, Inc. move to dismiss plaintiff Citcon
                                  17   USA, LLC’s third amended complaint. Dkt. No. 78 (“MTD”). As before, Citcon alleges
                                  18   that Defendants engaged in trade secret misappropriation of Citcon’s source code. See
                                  19   Dkt. No. 74, Third Amended Complaint (“TAC”). Again, however, Citcon fails to allege
                                  20   sufficient facts to support its claims against Miao and Dino Lab. The Court finds that
                                  21   Citcon’s third amended complaint continues to allege vague and conclusory claims that are
                                  22   implausible. Accordingly, the Court GRANTS the motion to dismiss with LEAVE TO
                                  23   AMEND.
                                  24   I.       BACKGROUND
                                  25            The Court previously discussed the formation of MaplePay and RiverPay, and
                                  26   summarized the history of the prior lawsuit in its April 2, 2021, order. See Dkt. No. 60.
                                  27            Although a district court generally may not consider any material beyond the
                                  28   pleadings in ruling on a 12(b)(6) motion, the Court may take judicial notice of documents
                                          Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 2 of 11




                                  1    referenced in the complaint, as well as matters in the public record, without converting a
                                  2    motion to dismiss into one for summary judgment. See Lee v. City of L.A., 250 F.3d 668,
                                  3    688–89 (9th Cir. 2001) overruled on other grounds by Galbraith v. County of Santa Clara,
                                  4    307 F.3d 1119, 1125–26 (9th Cir. 2002). Additionally, the Court may take judicial notice
                                  5    of matters that are either “generally known within the trial court’s territorial jurisdiction”
                                  6    or “can be accurately and readily determined from sources whose accuracy cannot
                                  7    reasonably be questioned.” Fed. R. Evid. 201(b). Public records, including judgments and
                                  8    other court documents, are proper subjects of judicial notice. See United States v. Black,
                                  9    482 F.3d 1035, 1041 (9th Cir. 2007).
                                  10          The Court previously granted judicial notice of the Judgment in the prior case,
                                  11   Citcon USA, LLC v. RiverPay Inc. et al., No. 5:18-cv-02585-NC (N.D. Cal.) (“RiverPay”).
                                       See Dkt. No. 60; see also RiverPay Dkt. No. 552 (“Judgment”). Here, both parties ask the
Northern District of California




                                  12
 United States District Court




                                  13   Court to acknowledge general disputes in the RiverPay case. See MTD at 6 (“The Court
                                  14   may take judicial notice that the parties generally disputed in the RiverPay case whether
                                  15   Citcon or Dino Lab was the rightful owner of the intellectual property for the allegedly
                                  16   misappropriated code.”); see also Dkt. No. 81 (“Opp’n”) at 6 (“this Court’s prior
                                  17   experience with the Source Code in the Previous Case should be taken into account in
                                  18   assessing the plausibility question regarding the particularity of the trade secret
                                  19   allegations.”).
                                  20          The Court can take judicial notice of the parties’ briefs and court opinions from
                                  21   prior litigation without converting defendants’ 12(b)(6) motion into a Rule 56 motion.
                                  22   McMahon v. Best, No. 00-cv-00616-CRB, 2000 WL 1071828, at *3 (N.D. Cal. July 21,
                                  23   2000). Thus, the Court will take judicial notice of facts in the RiverPay Judgment,
                                  24   Verdict, and prior court opinions and briefs regarding York Hua’s departure from Citcon
                                  25   and acquisition of Citcon’s source code in June 2017 prior to joining RiverPay.
                                  26       A.     Procedural History
                                  27          On April 18, 2019, Citcon filed the instant case against MaplePay and Miao for
                                  28   misappropriation of trade secrets under federal and state law. See Dkt. No. 1. Citcon later
                                                                                      2
                                           Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 3 of 11




                                  1    amended its complaint on two different occasions to add Zheng, Han, Wang, and Dino
                                  2    Lab, Inc. as defendants. See Dkt. Nos. 12, 16.
                                  3           Defendants MaplePay, Miao, Zheng, Han, Wang, and Dino Lab, Inc. filed a motion
                                  4    to dismiss, arguing (1) that this Court lacked personal jurisdiction over MaplePay, Zheng,
                                  5    Han, and Wang, (2) that res judicata bars the complaint, and (3) that Citcon’s complaint
                                  6    fails to state a claim. Dkt. No. 44. This Court granted the motion in part and dismissed
                                  7    MaplePay, Zheng, Han, and Wang for lack of personal jurisdiction. Dkt. No. 60. The
                                  8    Court denied the motion in part, as to defendants Miao and Dino Lab, for res judicata,
                                  9    claim-splitting, and collateral estoppel. Id. The Court granted the motion with leave to
                                  10   amend, as to Maio and Dino Lab, for failure to state a claim. Id. On June 7, 2021, Citcon
                                  11   amended the complaint for the third time, alleging misappropriation of trade secrets under
                                       the Defend Trade Secrets Act, 18 U.S.C. § 1836, and under the California Uniform Trade
Northern District of California




                                  12
 United States District Court




                                  13   Secrets Act, Cal. Civ. Code § 3426.3 et seq. See TAC. Defendants again move to dismiss
                                  14   under Rule 12(b)(6) for failure to state a claim. The motion is fully briefed, and the Court
                                  15   vacated the hearing set for July 28, 2021. See Dkt. Nos. 78, 81, 83, 84. All parties have
                                  16   consented to the jurisdiction of a magistrate judge. Dkt. Nos. 6, 43.
                                  17        B.   Allegations in Third Amended Complaint
                                  18          Citcon alleges that “[t]his case is related to Citcon USA LLC v. RiverPay Inc. et al.,
                                  19   Case No. 5:18-cv-02585-NC [(N.D. Cal.)] (the ‘RiverPay Case’). Judgement has been
                                  20   entered in the RiverPay Case that RiverPay Inc. (‘RiverPay’) and its co-founder York Hua
                                  21   (‘Hua’) 1 misappropriated Citcon’s source code with malice, oppression, or fraud. The
                                  22   same source code misappropriated in the RiverPay Case is also at issue in this case and is
                                  23   referred to hereinafter as the ‘Source Code.’” TAC ¶ 10. “RiverPay and Hua’s
                                  24
                                  25   1
                                         In the prior lawsuit, the RiverPay case went to trial where a jury awarded Citcon $1.5
                                  26   million based on RiverPay’s unjust enrichment from misappropriation of Citcon’s Source
                                       Code. RiverPay Dkt. No. 487 (“Verdict”) at 4. Although the jury found that defendants
                                  27   RiverPay and Hua acquired or used Citcon’s source code by improper means, the jury did
                                       not find any liability against York Hua or Kenny Shi. Id. The jury only found that
                                  28   RiverPay acted with malice, oppression, or fraud but expressly declined to find that
                                       defendants Hua and Shi did so. RiverPay Dkt. No. 550 (“Findings of Fact”) at 10.
                                                                                    3
                                          Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 4 of 11




                                  1    misappropriation of the Source Code was accomplished through Dino Lab.” TAC ¶ 11.
                                  2    York Hua “cofounded Dino Lab in 2015 . . . as a car wash company,” and later “converted
                                  3    Dino Lab to a contract coding company.” Id. Dino Lab “approached Citcon in early
                                  4    2016” to provide contract coding services for Citcon. Id. “A nondisclosure agreement (the
                                  5    ‘NDA’) was signed between Citcon and Dino Lab of which Hua signed on behalf.” Id.
                                  6    Dino Lab also drafted an independent contractor agreement (the “Dino Lab Contract”)
                                  7    which Dino Lab and Citcon signed in 2016 but was later terminated in late 2017. Id.
                                  8    “Under the contract, Dino Lab’s employees worked on various coding projects for the
                                  9    Source Code and had ready access to the Source Code who worked on Citcon’s projects
                                  10   were allowed direct access to the Source Code, subject to their confidentiality obligations
                                  11   under both the NDA and the Dino Lab Contract.” Id. ¶ 12. “Dino Lab’s co-owners Simon
                                       Han and Ryan Zheng” registered RiverPay and its subsidiary MaplePay, Inc. “with the
Northern District of California




                                  12
 United States District Court




                                  13   specific purpose of competing with Citcon.” Id. ¶ 13. “The Source Code was then taken
                                  14   through Dino Lab to RiverPay,” a competitor company. Id.
                                  15          “Miao started to work for Dino Lab in 2015 and started to work for Citcon under
                                  16   the Dino Lab Contract in 2016. Miao worked extensively on many parts of the Source
                                  17   Code and had direct access to the Source Code until October 2017 when Miao quit Citcon
                                  18   and joined RiverPay.” Id. ¶ 15. “Dino Lab created an incident to give Miao an
                                  19   opportunity to leave Citcon without undue suspicion of Miao’s true goal of joining
                                  20   RiverPay to avoid arousing suspicion of Citcon.” Id. ¶ 16. Citcon alleges facts detailing
                                  21   the incident that eventually led to Miao acquiring a full-time employment offer from
                                  22   Citcon in October 2017. Id. ¶ 17. Sometime after the “incident,” “Miao quickly joined
                                  23   RiverPay” and soon after published “a defaming piece on the Internet against Citcon.” Id.
                                  24   ¶ 23. “At some point during Miao’s contract period with Citcon, Miao and Hua made
                                  25   copies of Citcon’s trade secret source code and took them from Citcon’s facilities and
                                  26   servers.” Id. ¶ 24. After he stated [sic] working for RiverPay, Miao used the Source Code
                                  27   in his possession to continue improving RiverPay’s source code.” Id. ¶ 25.
                                  28
                                                                                    4
                                             Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 5 of 11




                                  1    II.     LEGAL STANDARD
                                  2            A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  3    sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “To
                                  4    survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
                                  5    true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                                  6    662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When
                                  7    reviewing a 12(b)(6) motion, a court “must accept as true all factual allegations in the
                                  8    complaint and draw all reasonable inferences in favor of the non-moving party.” Retail
                                  9    Prop. Trust v. United Bd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir.
                                  10   2014). A court, however, need not accept as true “allegations that are merely conclusory,
                                  11   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs.
                                       Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). A claim is facially plausible when it “allows
Northern District of California




                                  12
 United States District Court




                                  13   the court to draw the reasonable inference that the defendant is liable for the misconduct
                                  14   alleged.” Id. If a court grants a motion to dismiss, leave to amend should be granted
                                  15   unless the pleading could not possibly be cured by the allegation of other facts. Lopez v.
                                  16   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
                                  17   III.    DISCUSSION
                                  18           Defendants Miao and Dino Lab move to dismiss Citcon’s complaint on the grounds
                                  19   that Citcon fails to state a claim under Rule 12(b)(6). See MTD. Citcon alleges that the
                                  20   defendants misappropriated trade secrets under both 18 U.S.C. § 1836 (the Defend Trade
                                  21   Secrets Act, or DTSA) and California Civil Code § 3426 et seq (the California Uniform
                                  22   Trade Secrets Act, or CUTSA). See TAC. The Court finds that Citcon does not
                                  23   sufficiently allege its claims for misappropriation of trade secrets under the DTSA and
                                  24   CUTSA.
                                  25           A plaintiff must plead a claim with “facial plausibility” that allow[s] the court to
                                  26   draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                  27   Iqbal, 556 U.S. at 663 (emphasis added). Additionally, the Federal Rules of Civil
                                  28   Procedure require a pleading to give a defendant “fair notice” of the claim being asserted
                                                                                       5
                                          Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 6 of 11




                                  1    and the “grounds upon which it rests.” Twombly, 550 U.S. at 555; Fed. R. Civ. P. 8(a)(2)
                                  2    (requiring that a complaint provide a “short and plain statement of the claim showing that
                                  3    the pleader is entitled to relief.”). “Furthermore, where ‘all defendants are lumped together
                                  4    in a single, broad allegation,’ without ‘any specificity [of] how each . . . defendant
                                  5    allegedly’ committed illegal acts, the plaintiff’s complaint fails to put defendants on notice
                                  6    of the claims asserted against them.” Sepehry-Fard v. Nationstar Mortgage LLC, No. 14-
                                  7    cv-03218-LHK, 2015 WL 332202, at *15 (N.D. Cal. Jan. 26, 2015) (citing Gauvin v.
                                  8    Trombatore, 682 F. Supp. 1067, 1071 (N.D. Cal. 1988)).
                                  9             “Disclosure or use of a trade secret of another without express or implied consent
                                  10   by a person who . . . knew or had reason to know that his or her knowledge of the trade
                                  11   secret was . . . acquired under circumstances giving rise to a duty to maintain its secrecy or
                                       limit its use” constitutes trade secret misappropriation. Cal. Civ. Code
Northern District of California




                                  12
 United States District Court




                                  13   § 3426.1(b)(2)(B)(ii). To plead trade secret misappropriation under both the DTSA and
                                  14   the CUTSA, a plaintiff must plead (1) its ownership of the trade secret, (2) that the
                                  15   defendant acquired it through improper means, and (3) that the defendants’ actions
                                  16   damaged the plaintiff. See Rockwell Collins Inc. v. Wallace, No. 17-cv-1369-AG, 2017
                                  17   WL 5502775, at *2 (C.D. Cal. Nov. 10, 2017).
                                  18       A.      Claims Against Dino Lab, Inc.
                                  19            The Court finds that Citcon’s allegations against Dino Lab remain vague and
                                  20   conclusory and fail to state a plausible claim for relief. First, Citcon argues that Hua was
                                  21   the “proven thief of the Source Code in the Previous Case.” Opp’n at 3. In the RiverPay
                                  22   case, although the jury found that defendants RiverPay and Hua acquired or used Citcon’s
                                  23   source code by improper means, the jury did not find any individual liability against Hua.
                                  24   See Dkt. No. 60 at 4; RiverPay Dkt. No. 487 “Verdict” at 4. With this in mind, Citcon
                                  25   fails to adequately allege facts about who misappropriated the source code at Dino Lab
                                  26   (e.g., Hua, Miao, or both), how those actors participated in the misappropriation, and
                                  27   where and when such misappropriation occurred.
                                  28            In addition to the lacking factual basis, Citcon also fails to plead any elements of
                                                                                       6
                                          Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 7 of 11




                                  1    vicarious liability. See Jones v. Royal Admin Servs., Inc., 887 F.3d 443, 450 (9th Cir.
                                  2    2018) (“[a]n employer is subject to vicarious liability for a tort committed by its employee
                                  3    for acting within the scope of employment”). Though not required, Citcon’s allegations
                                  4    seem to rely on some type of vicarious tort liability by stating that the misappropriation
                                  5    “was accomplished through Dino Lab.” See TAC ¶ 11. Citcon does not allege that Dino
                                  6    Lab itself actually took and utilized the trade secrets. Without pleading the elements of a
                                  7    vicarious liability claim, or pleading the facts necessary to support it, the Court cannot
                                  8    draw the inferences Citcon pursues.
                                  9           Finally, the third amended complaint contains a timing discrepancy that precludes
                                  10   plausibility. Hua was employed by Citcon, not Dino Lab, prior to joining RiverPay in
                                  11   June 2017. See Citcon USA, LLC v. RiverPay Inc., No. 18-cv-002585-NC, 2019 WL
                                       2327885, at *2 (N.D. Cal. May 31, 2019) (in denying partial summary judgment, this
Northern District of California




                                  12
 United States District Court




                                  13   Court found that Hua “worked for Citcon through June 2017” prior to joining RiverPay).
                                  14   And although Citcon alleges that Hua created Dino Lab in 2015 and later converted it into
                                  15   a contract coding company, TAC ¶ 11, Citcon does not allege that Hua was actually
                                  16   employed or affiliated with Dino Lab during the alleged misappropriation nor had any
                                  17   influence over the actors at Dino Lab who engaged in the misappropriation. If Citcon’s
                                  18   allegations against Dino Lab hinge entirely on Hua’s actions, then the Court cannot draw a
                                  19   reasonable inference that Dino Lab is liable for the misconduct alleged.
                                  20          Furthermore, and as discussed below, if Citcon’s allegations against Dino Lab hinge
                                  21   instead on Miao’s actions then there are similar issues. Citcon fails to allege the timing of
                                  22   when Miao would have taken Citcon’s source code to RiverPay, and Citcon also fails to
                                  23   clarify the inconsistency between the RiverPay case (where a jury found that Hua
                                  24   improperly acquired the source code), and the instant case (that Miao is the individual who
                                  25   misappropriated the source code). Thus, these vague and inconsistent allegations about
                                  26   Hua and Miao preclude a plausible claim for relief against Dino Lab. Accordingly, the
                                  27   Court finds that Citcon failed to state a claim against Dino Lab for trade secret
                                  28   misappropriation under the DTSA and CUTSA.
                                                                                      7
                                          Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 8 of 11




                                  1         B.    Claims Against Hank Miao
                                  2           Citcon alleges that Miao acquired and made copies of Citcon’s source code during
                                  3    his contract period with Citcon and took the copies to continue improving RiverPay’s
                                  4    source code. TAC ¶ 24–25. First, the Court will not address the arguments on indirect
                                  5    misappropriation because Citcon alleges that Miao obtained the trade secrets directly from
                                  6    the plaintiff.
                                  7           Second, Citcon alleges that “Dino Lab created an incident to give Miao an
                                  8    opportunity to leave Citcon without undue suspicion of Miao’s true goal of joining
                                  9    RiverPay to avoid arousing suspicion of Citcon.” Id. ¶ 16. But the allegations that follow
                                  10   only describe the events involving Miao’s change from his role as a contractor to his role
                                  11   as a full-time employee for Citcon; the allegations do not describe the events that involve
                                       leaving Citcon for RiverPay. See TAC ¶¶ 16–23. It is still unclear what the relevance is of
Northern District of California




                                  12
 United States District Court




                                  13   this incident, especially because Citcon concludes its allegations by saying that Miao made
                                  14   copies of the source code “[a]t some point during Miao’s contract period with Citcon,”
                                  15   rather than during the full-time employment he obtained as a result of the “incident.” See
                                  16   TAC ¶ 24 (emphasis added). These vague allegations about a conspired incident do not
                                  17   create a plausible inference that Miao improperly obtained Citcon’s source code to take
                                  18   over to RiverPay.
                                  19          Third, Citcon’s allegations about Miao’s improper means fail to establish plausible
                                  20   entitlement to relief. Citcon’s basis for alleging that Miao used improper means is the
                                  21   “breach or inducement of a breach of a duty to maintain secrecy,” and that he knew his
                                  22   “knowledge of the trade secret was . . . [a]cquired under circumstances giving rise to a
                                  23   duty to maintain its secrecy or limit its use.” Opp’n at 5 (citing Cal. Civ. Code §
                                  24   3426.1(a), (b)(2)(B)(ii)). Citcon argues that this is supported by allegations regarding the
                                  25   Dino Lab Contract and the NDA. Opp’n at 5. But Citcon’s allegations assume that the
                                  26   NDA and Dino Lab Contract prohibited making copies of the source code, yet there is no
                                  27   indication that doing so was also prohibited for use in the course of Miao’s work.
                                  28          Citcon must plead facts showing that Miao had a duty not to use the information in
                                                                                     8
                                          Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 9 of 11




                                  1    the way alleged. See Space Data Corporation v. X, No. 16-cv-03260-BLF, 2017 WL
                                  2    5013363, at *2 (N.D. Cal. Feb. 16, 2017); Farhang v. Indian Inst. Of Tech., Kharagpur,
                                  3    No. 08-2658, 2010 WL 2228936, at *15 (N.D. Cal. June 1, 2010) (regarding insufficiency
                                  4    of allegations for improper use regarding NDA); see also S. Cal. Inst. of Law v. TCS Educ.
                                  5    Sys., No. 10-8026, 2011 WL 1296602, at *8 (C.D. Cal. Apr. 5, 2011) (finding that the
                                  6    complaint alleged no facts to suggest that defendants engaged in anything other than
                                  7    approved uses under the NDA). Citcon did not plead that it had a policy or rule against
                                  8    programmers downloading or making copies of the code, nor that Citcon disapproved of
                                  9    Miao making copies of the source code through the course of his work. See Rockwell, WL
                                  10   5502775 at *3 (denying dismissal because the plaintiff plead that defendant’s “downloads
                                  11   were ‘unauthorized’ because of specific company policies and because the company never
                                       gave him permission to download the information.”). Therefore, Citcon insufficiently
Northern District of California




                                  12
 United States District Court




                                  13   pleads trade secret misappropriation against Miao because it fails to adequately allege
                                  14   improper means.
                                  15          More importantly, Citcon’s trade secret misappropriation claims do not appear to be
                                  16   correctly directed at Miao as an individual. Citcon argues that it is “highly likely” that
                                  17   Miao took Citcon’s source code to RiverPay because he had access to the code while
                                  18   working under contract for Citcon and he later worked for RiverPay. Opp’n at 5. Not only
                                  19   is a “high likelihood” not the proper pleading standard, but Citcon fails to meet the proper
                                  20   implausibility standard here.
                                  21          “If there are two alternative explanations . . . both of which are plausible, plaintiff’s
                                  22   complaint survives a motion to dismiss under Rule 12(b)(6). In re Century Aluminum Co.
                                  23   Securities Litig., 729 F.3d 1104, 1108 (9th Cir. 2013). “When faced with two possible
                                  24   explanations, only one of which can be true and only one of which results in liability,
                                  25   plaintiffs cannot offer allegations that are ‘merely consistent with’ their favored
                                  26   explanation but are also consistent with the alternative explanation.” Id. (citing Iqbal, 556
                                  27   U.S. at 678). “Something more is needed, such as facts tending to exclude the possibility
                                  28   that the alternative explanation is true . . . in order to render plaintiffs’ allegations plausible
                                                                                        9
                                         Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 10 of 11




                                  1    within the meaning of Iqbal and Twombly.” Id. Here, accepting the allegations as true,
                                  2    Citcon’s source code could have been misappropriated by Miao when he took it from
                                  3    Citcon’s facilities and servers and made copies with Hua, see TAC ¶ 24, but the “obvious
                                  4    alternative explanation” is that the source code was instead misappropriated by Hua in
                                  5    June 2017 when he downloaded it from Citcon’s computers, see RiverPay, WL 2327885 at
                                  6    *2; see RiverPay Verdict; see also RiverPay Dkt. No. 136 ¶ 59.
                                  7           In RiverPay, and in Citcon’s previous complaints in the instant case, Citcon
                                  8    acknowledges that Hua brought Citcon’s source code to RiverPay and used it “as the
                                  9    foundation for RiverPay’s products and services.” See Dkt. No. 16 (“SAC”) ¶ 31. Citcon
                                  10   also acknowledges that it was Hua who “acquired or used the [Source Code] by improper
                                  11   means” and incorporated them into RiverPay’s competing products. See RiverPay Verdict
                                       at 4. Citcon alleges here that Miao left Citcon in October 2017 and then later joined
Northern District of California




                                  12
 United States District Court




                                  13   RiverPay, at an unidentified time. See TAC ¶¶ 15, 23, 24. It is unclear how Citcon plans
                                  14   to assign liability to Miao for taking the source code from Citcon to RiverPay in October
                                  15   2017 after litigating the entire RiverPay case on the premise that Hua was the actor who
                                  16   took that same source code to RiverPay in June 2017. Citcon fails to plead facts excluding
                                  17   the possibility that the alternative explanation is true or that both explanations somehow
                                  18   worked in tandem. Thus, Hua’s actions in the RiverPay case present a plausible alternative
                                  19   explanation for the misappropriation of Citcon’s source code. Accordingly, the Court
                                  20   finds that Citcon failed to state a claim against Miao for trade secret misappropriation
                                  21   under the DTSA and CUTSA.
                                  22   IV.    CONCLUSION
                                  23          For the reasons stated above, the motion to dismiss the Third Amended Complaint
                                  24   is GRANTED with LEAVE TO AMEND for failure to state a claim upon which relief can
                                  25   be granted. The Court does not find that further opportunity to amend would be futile
                                  26   because the Court only granted Citcon leave to amend its complaint one time after Citcon
                                  27   amended on its own to add new parties. Citcon may file its Fourth Amended Complaint by
                                  28   August 18, 2021, but may not add additional defendants or claims to that complaint
                                                                                    10
                                          Case 5:19-cv-02112-NC Document 85 Filed 08/04/21 Page 11 of 11




                                  1    without advanced leave of Court. If no corrective complaint is timely filed, the Court will
                                  2    enter judgment for defendants. Defendants Miao and Dino Lab, Inc. may wait to file their
                                  3    Answer or Motion to Dismiss until 14 days after the Fourth Amended Complaint has been
                                  4    filed.
                                  5             IT IS SO ORDERED.
                                  6
                                  7    Dated: August 4, 2021                    _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  8                                                   United States Magistrate Judge
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   11
